Citation Nr: 1534426	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to January 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Regarding the claims of service connection for hearing loss and tinnitus, in a June 2010 rating decision, the Veteran was denied service connection for these issues.  He failed to submit a timely notice of disagreement.  In December 2011, the RO again denied service connection for hearing loss and tinnitus.  In December 2011, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2010 rating action, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed condition and, therefore, must consider that evidence as filed with the original claim.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for due process and additional development.  

Following the July 2012 statement of the case (SOC), additional relevant VA medical treatment records were associated with the record; however, there was no subsequent supplemental statement of the case (SSOC) that considered this evidence.  Thus, a remand is required so that the appeal can be readjudicated by the AOJ.  38 C.F.R. §§ 19.31, 19.37 (2015).

As to the hearing loss and tinnitus claims, the Veteran asserts that he has these disabilities as a result of exposure to loud noise during service.  Specifically, he states that he was exposed to loud noise on a daily basis as an armor crewman aboard a M1A1 tank.  Although a December 1995 in-service audiogram did not show hearing loss, it noted that the Veteran was routinely exposed to hazardous noise.  In light of this evidence and the Veteran's military occupational specialty, in-service exposure to loud noise is established.

The Board finds that another VA audiological examination is warranted for these two claims.  A March 2010 VA examination showed hearing impairment for VA purposes in the left ear, but not in the right ear.  See 38 C.F.R. § 3.385 (2015).  Additionally, the examiner indicated an opinion could not be provided as to the possible relationship between the left ear hearing loss and service without resorting to speculation.  Moreover, although the Veteran reported having tinnitus, the examiner determined that he did not have true tinnitus.  On remand, the Board finds that the Veteran should be scheduled for another VA audiological examination to determine whether he in fact has right ear hearing loss and tinnitus, and for a medical opinion as to whether any current hearing loss and tinnitus is related to the in-service noise exposure.

The Veteran has not yet been afforded a VA examination in connection with the carpal tunnel syndrome claim.  He asserts that working on and driving tanks ultimately led to having surgery through VA to address current carpal tunnel syndrome.  The Board finds that the Veteran has a current disability where the evidence at least indicates that it may be related to in-service injury.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine whether any current carpal tunnel syndrome is related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  The examiner should also determine whether the Veteran has tinnitus.

The examiner should provide an opinion as to whether any hearing loss and tinnitus is at least as likely as not related to the Veteran's active service, including his exposure to loud noise.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Schedule the Veteran for a VA examination in connection with the carpal tunnel syndrome claim by an appropriate medical professional.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should specifically indicate whether the Veteran currently has carpal tunnel syndrome.

The examiner should provide an opinion as to whether any carpal tunnel syndrome is at least as likely as not related to the Veteran's active service, including working on and driving tanks.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the July 2012 SOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

